PER CURIAM.
United Automobile Insurance Company (“United”) petitions for a writ of certiorari to quash the circuit court appellate division’s decision affirming a final judgment in favor of M.M.G. & Holistic Care Center, Inc., a/a/o Gregorio Cabré. Based on the authority of United Automobile Insurance Company v. Professional Medical Group, — So.3d-, 2009 WL 4281277 (Fla. 3d DCA 2009), and United Automobile Insurance Company v. Garrido, 21 So,3d 112 (Fla. 3d DCA 2009), we deny the petition for certiorari.